PLEUS, J.
The defendant seeks review of an order denying his motion to modify his community control and probation. The motion was addressed to the condition that the defendant visit his psychiatrist twice monthly and sought to reduce this requirement on the basis that it was no longer necessary. See § 948.03(6), Fla. Stat. (2002). A trial court’s decision to reduce or ameliorate a lawful condition of community control or probation is entirely a matter of grace for which an appeal will not lie. Burgos v. State, 765 So.2d 967 (Fla. 4th DCA 2000); Langley v. State, 721 So.2d 1264 (Fla. 5th DCA 1998). Accordingly, this appeal is dismissed.
DISMISSED.
GRIFFIN and TORPY, JJ., concur.